DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to claims 1, 7 and 12 have been fully considered and are persuasive.  Applicant has amended independent claims 1, 7 and 12 to overcome Kadambi et al. (US 6,670,923 B1). Because the antenna holder of Kadambi incorporates a cavity, it would not be obvious to one of ordinary skill in the art to modify Kadambi such that the radiating surface is formed via a metal paint of an electroplating process as claimed. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vasquez (US 2012/0026048 A1) in view of Kushishi (US 2003/0020659 A1).

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  Claims 10 and 11 have been amended to depend upon claim 1. It appears that claims 10 and 11 should depend upon claim 7, as they were previously dependent upon claim 9.  For the purposes of this office action, the Examiner has assumed that claims 10 and 11 were intended to depend upon claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez et al. (US 2012/0026048 A1) in view of Kushishi (US 2003/0020659 A1).
As to claim 1, Vasquez teaches an antenna, comprising:
a patch antenna element (102, Fig. 8) having a radiating surface (“an illustrative multislot antenna structure of the type that may be used as an antenna element of antenna 22 is shown in Fig. 8,” [0069]);
two slots (114, 106, Fig. 8) formed on the radiating surface, each of the two slots having an open circuit edge and a short circuit edge (“slots in element 102 may be closed or open,” [0069]).
Vasquez does not explicitly teach:
wherein the patch antenna element comprises a cuboidal antenna holder, wherein the radiating surface is formed from microstrip patches deposited on a face of the cuboidal antenna holder via a metal paint or an electroplating process, the cuboidal antenna holder comprising:
a metal plane formed on another face of the cuboidal antenna holder opposite to the radiating surface and 
a metallic sidewall between the metal plane and the radiating surface, wherein the metallic sidewall is to electrically short the metal plane with the radiating surface.
Kushishi teaches:
wherein the patch antenna element comprises a cuboidal antenna holder (2, Fig. 1A, “substantially rectangular substrate 2,” [0025]), wherein the radiating surface is formed from microstrip patches deposited on a face of the cuboidal antenna holder via a metal paint or an electroplating process (“either a plating treatment or a thick-film electrode formation method is 
a metal plane (2c, Fig. 1A and 1B) formed on another face of the cuboidal antenna holder opposite to the radiating surface (2a, Figs. 1A and 1B) and 
a metallic sidewall (2d, Figs. 1A and 1B) between the metal plane and the radiating surface, wherein the metallic sidewall is to electrically short the metal plane with the radiating surface (“the radiation electrode of each surface mount antenna is formed over four continuously connected surfaces including a top surface, a bottom surface, and two shorter edge surfaces of a dielectric substrate, thereby forming a configuration essentially surrounding an outer circumference of the substrate,” [0014]).
It would have been obvious to one of ordinary skill in the art to modify the antenna element of Vasquez with the antenna element of Kushishi by providing the cuboidal antenna holder, forming the radiating surface with an electroplating process, and including the metallic sidewall and bottom metal plane on the cuboidal antenna holder, as taught by Kushishi in order to improve efficiency in the manufacturing process of the antenna elements (see paragraph [0008] of Kushishi). 
As to claim 2, Vasquez teaches wherein the two slots comprise a first slot to transceive antenna signals at 2.4 Giga Hertz frequency band (“antenna 22 may, as an example, be a multiband antenna that handles local area network data communications at 2.4 GHz and 5 GHz,” [0037]); and a second slot to transceive antenna signals at 5 Gigahertz frequency band (“multislot antenna elements such as antenna element 102 may have two open slots,” [0069] and “antenna 22 may, as an example, be a multiband antenna that handles local area network data communications at 2.4 GHz and 5 GHz,” [0037]).
As to claim 7, Vasquez teaches a display unit of an electronic device, comprising:
a display panel (display 20, Fig. 1);
a frame (bezel 18, Fig. 1) bordering the display panel (20, Fig. 1), the frame having a first side (bottom side of frame 18, Fig. 1) through which the frame is couplable (via hinge 38, Fig. 1) to a base unit (base 14, Fig. 1) of the electronic device;
an antenna (22, Fig. 1) positioned, inside the frame (18, Fig. 1), along one of the first side and a second side of the frame, the second side being opposite to the first side, the antenna comprising:
a patch antenna element (102, Fig. 8) having a radiating surface (“an illustrative multislot antenna structure of the type that may be used as an antenna element of antenna 22 is shown in Fig. 8,” [0069]);
a first slot (114, Fig. 8) formed on the radiating surface, the first slot having a first open circuit edge and a first short circuit edge (as shown in Fig. 8), wherein the first slot is to transceive antenna signals at 2.4 Giga Hertz frequency band (“antenna 22 may, as an example, be a multiband antenna that handles local area network data communications at 2.4 GHz and 5 GHz,” [0037]); and
a second slot (106, Fig. 8) formed on the radiating surface, the second slot having a second open circuit edge and a second short circuit edge (“slots in element 102 may be closed or open,” [0069]), wherein the second slot is to transceive antenna signals at 5 Gigahertz frequency band (“multislot antenna elements such as antenna element 102 may have two open slots,” [0069] and “antenna 22 may, as an example, be a multiband antenna that handles local area network data communications at 2.4 GHz and 5 GHz,” [0037]).
Vasquez does not explicitly teach:

a metal plane formed on another face of the cuboidal antenna holder opposite to the radiating surface and 
a metallic sidewall between the metal plane and the radiating surface, wherein the metallic sidewall is to electrically short the metal plane with the radiating surface.
Kushishi teaches:
wherein the patch antenna element comprises a cuboidal antenna holder (2, Fig. 1A, “substantially rectangular substrate 2,” [0025]), wherein the radiating surface is formed from microstrip patches deposited on a face of the cuboidal antenna holder via a metal paint or an electroplating process (“either a plating treatment or a thick-film electrode formation method is preferably used to form an electrode on the dielectric substrate,” [0012]), the cuboidal antenna holder comprising:
a metal plane (2c, Fig. 1A and 1B) formed on another face of the cuboidal antenna holder opposite to the radiating surface (2a, Figs. 1A and 1B) and 
a metallic sidewall (2d, Figs. 1A and 1B) between the metal plane and the radiating surface, wherein the metallic sidewall is to electrically short the metal plane with the radiating surface (“the radiation electrode of each surface mount antenna is formed over four continuously connected surfaces including a top surface, a bottom surface, and two shorter edge surfaces of a dielectric substrate, thereby forming a configuration essentially surrounding an outer circumference of the substrate,” [0014]).

As to claim 12, Vasquez teaches and electronic device, comprising:
a base unit (base 14, Fig. 1) for housing a keyboard;
a display panel (display 20, Fig. 1);
a frame (bezel 18, Fig. 1) encasing the display panel (20, Fig. 1), the frame having a first side (bottom side of frame 18, Fig. 1) through which the frame is couplable (via hinge 38, Fig. 1) to the base unit (14, Fig. 1);
an antenna (22, Fig. 1) positioned, inside the frame (18, Fig. 1), along one of the first side and a second side of the frame, the second side being opposite to the first side, the antenna comprising:
a patch antenna element (102, Fig. 8) having a radiating surface (“an illustrative multislot antenna structure of the type that may be used as an antenna element of antenna 22 is shown in Fig. 8,” [0069]);
a first slot (114, Fig. 8) formed on the radiating surface, the first slot having a first open circuit edge and a first short circuit edge (as shown in Fig. 8), wherein the first slot is to transceive antenna signals at 2.4 Giga Hertz frequency band (“antenna 22 may, as an example, be a multiband antenna that handles local area network data communications at 2.4 GHz and 5 GHz,” [0037]); and

Vasquez does not explicitly teach:
wherein the patch antenna element comprises a cuboidal antenna holder, wherein the radiating surface is formed from microstrip patches deposited on a face of the cuboidal antenna holder via a metal paint or an electroplating process, the cuboidal antenna holder comprising:
a metal plane formed on another face of the cuboidal antenna holder opposite to the radiating surface and 
a metallic sidewall between the metal plane and the radiating surface, wherein the metallic sidewall is to electrically short the metal plane with the radiating surface.

Kushishi teaches:
wherein the patch antenna element comprises a cuboidal antenna holder (2, Fig. 1A, “substantially rectangular substrate 2,” [0025]), wherein the radiating surface is formed from microstrip patches deposited on a face of the cuboidal antenna holder via a metal paint or an electroplating process (“either a plating treatment or a thick-film electrode formation method is preferably used to form an electrode on the dielectric substrate,” [0012]), the cuboidal antenna holder comprising:

a metallic sidewall (2d, Figs. 1A and 1B) between the metal plane and the radiating surface, wherein the metallic sidewall is to electrically short the metal plane with the radiating surface (“the radiation electrode of each surface mount antenna is formed over four continuously connected surfaces including a top surface, a bottom surface, and two shorter edge surfaces of a dielectric substrate, thereby forming a configuration essentially surrounding an outer circumference of the substrate,” [0014]).
It would have been obvious to one of ordinary skill in the art to modify the antenna element of Vasquez with the antenna element of Kushishi by providing the cuboidal antenna holder, forming the radiating surface with an electroplating process, and including the metallic sidewall and bottom metal plane on the cuboidal antenna holder, as taught by Kushishi in order to improve efficiency in the manufacturing process of the antenna elements (see paragraph [0008] of Kushishi). 

Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez et al. (US 2012/0026048 A1) in view of Kushishi (US 2003/0020659 A1), further in view of Boyle et al. (US 2005/0237251 A1).
As to claim 3, Vasquez in view of Kushishi does not teach a lump component coupled to at least one of the first slot and the second slot.
Boyle teaches a lump component (702a or 702b, Fig. 7) coupled to at least one of the two slots.
 by providing a lump component coupled to at least one of the two slots, as taught by Boyle. One of ordinary skill in the art would have been motivated to make the modification to allow the length of the slots to be shortened, as taught by Boyle (para. [0031]).
As to claim 8, Vasquez in view of Kushishi does not teach a lump component coupled to at least one of the first slot and the second slot.
Boyle teaches a lump component (702a or 702b, Fig. 7) coupled to at least one of the two slots.
It would have been obvious to one of ordinary skill in the art to modify the antenna of Vasquez by providing a lump component coupled to at least one of the two slots, as taught by Boyle. One of ordinary skill in the art would have been motivated to make the modification in order to allow the length of the slots to be shortened, as taught by Boyle (para. [0031]).

Claims 5, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez et al. (US 2012/0026048 A1) in view of Kushishi (US 2003/0020659 A1), further in view of Hill et al. (US 6,448,933 B1).
As to claim 5, Vasquez in view of Kushishi does not explicitly teach a ground pin that connects the radiating surface with the metal plane.
Hill teaches a ground pin (77, Fig. 2B) that connects the radiating surface with the metal plane (34, Fig. 2B).
It would have been obvious to one of ordinary skill in the art to modify the antenna of Vazquez in view of Kushishi by providing the ground pin that connects the radiating surface with the metal plane, as taught by Hill. One of ordinary skill in the art would have been 
As to claim 10, Vasquez in view of Kushishi does not explicitly teach a ground pin that connects the radiating surface with the metal plane.
Hill teaches a ground pin (77, Fig. 2B) that connects the radiating surface with the metal plane (34, Fig. 2B).
It would have been obvious to one of ordinary skill in the art to modify the antenna of Vazquez in view of Kushishi by providing the ground pin that connects the radiating surface with the metal plane, as taught by Hill. One of ordinary skill in the art would have been motivated to make the modification because the additional grounding pin allows the distance between the metal plane and the radiating surface to be reduced and/or the bandwidth the be increased (“As compared to other PIFA antennas having a single grounding leg, the dual grounding legs 66, 77 provide the present antenna with generally equivalent bandwidth, though with a substantially smaller distance between the planar conductor 55 and the ground plane 34. Additionally, for a given height constraint the additional grounding legs 66, 77 may increase the bandwidth characteristic of an antenna,” col. 8, lines 58-65).
As to claim 14, Vasquez in view of Kushishi does not explicitly teach a ground pin that connects the radiating surface with the metal plane.

It would have been obvious to one of ordinary skill in the art to modify the antenna of Vazquez in view of Kushishi by providing the ground pin that connects the radiating surface with the metal plane, as taught by Hill. One of ordinary skill in the art would have been motivated to make the modification because the additional grounding pin allows the distance between the metal plane and the radiating surface to be reduced and/or the bandwidth the be increased (“As compared to other PIFA antennas having a single grounding leg, the dual grounding legs 66, 77 provide the present antenna with generally equivalent bandwidth, though with a substantially smaller distance between the planar conductor 55 and the ground plane 34. Additionally, for a given height constraint the additional grounding legs 66, 77 may increase the bandwidth characteristic of an antenna,” col. 8, lines 58-65).


Allowable Subject Matter
Claims 6, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Vasquez in view if Kushishi teach the invention substantially as claimed as applied to independent claims 1, 7 and 12, as applied above. Vasquez in view of Kushishi does not teach a monopole positioned within the cuboidal antenna holder and extending along one of the two slots.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/            Examiner, Art Unit 2845